Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Donald Dolce, M.D.,
(PTAN: 372461YKXA),
(NPI: 1053572925),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-2116
Decision No. CR4150

Date: August 21, 2015

DECISION

I decide that the effective date of enrollment in the Medicare program of Petitioner,
Donald Dolce, M.D., is August 6, 2014, the date that he first began providing services at
a new practice location, and a date after which he filed an application for reassignment of
benefits that was ultimately approved with Novitas Solutions, Inc., a Medicare contractor
authorized by the Centers for Medicare & Medicaid Services (CMS) to review and
approve supplier enrollment applications. I decide additionally, that Novitas and CMS
determined incorrectly that Petitioner’s effective enrollment date was September 22,
2014.

I. Background

Petitioner, a physician, filed a hearing request to challenge the September 22, 2014
effective participation date determination. CMS moved for summary judgment and
submitted 10 exhibits in support of its motion, which are identified as CMS Ex. | —
CMS Ex. 10. Petitioner opposed the motion and, in doing so, renewed his request that he
be assigned an earlier effective participation date than that determined by the contractor
and CMS. He filed exhibits, which are identified as P. Ex. A — P. Ex. F, in support of his
contentions and arguments.

The exhibits filed by the parties identify a disputed issue of material fact, that being the
date when Petitioner filed his application for reassignment of benefits. CMS contends
that Petitioner filed this application on September 22, 2014. Petitioner asserts that he, in
fact, filed it on June 6, 2014. Both parties offered affidavits to support their respective
positions. CMS Ex. 6; P. Ex. E; P. Ex. F. The fact dispute precludes entry of summary
judgment. However, neither party requested to cross-examine the opposing party’s
witness or witnesses. Given that, this case is ripe for decision as a case in which the
parties request that a fact dispute be resolved based on their written exchanges. I decide
this case on that basis. I receive into the record CMS Ex. | — CMS Ex. 10 and P. Ex. A—
P. Ex. F.

II. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue is Petitioner’s effective date of participation in Medicare.
B. Findings of Fact and Conclusions of Law

The effective date of a physician’s participation in the Medicare program is governed by
42 C.F.R. § 424.520(d). This regulation provides that the effective date of a physician’s
participation is the later of the following: the date when the physician files an application
that is subsequently approved by a Medicare contractor; or, the date when the physician
first begins providing services at a new practice location.’

In this case the determinative question is: when did Petitioner file an application that was
subsequently approved by Novitas? CMS argues that this date is September 22, 2014,
because that is the date when Petitioner filed an application that Novitas received,
processed, and approved. Petitioner contends that he filed an application on June 6,
2014, and that Novitas lost this application. Petitioner argues that he should not be
penalized for an omission or error by the contractor that was entirely beyond Petitioner’s
ability to control.

To support his contention Petitioner produced a copy of an application for participation
dated June 5, 2014, which he contends was mailed to Novitas on June 6. P. Ex. A. He

' Although Petitioner contends that he filed his application on June 6, he acknowledges
that he did not begin providing services until August 6, 2014. Therefore, the earliest
effective date to which Petitioner would be entitled is August 6, 2014.
has also offered the affidavits of two members of his employer’s staff, in which the
affiants aver that they mailed Petitioner’s application to Novitas on June 6, 2014. P. Ex.
E; P. Ex. F. In one of these affidavits Dulce Rodriguez avers that on June 6 she
simultaneously mailed two applications to Novitas, consisting of Petitioner’s application
and one for another physician. Novitas received the other physician’s application on June
10, 2014, and processed that application. P. Ex. F at 1-2.

CMS produced the affidavit of Shelley Kuhn, an employee of Novitas. CMS Ex. 6. She
avers that Novitas searched its databases and it “determined that . . . [Petitioner] did not
submit any enrollment or reassignment applications prior to September 22, 2014.” CMS
Ex. 6 at 2.

I find Petitioner’s assertion that he sent an enrollment application to Novitas on June 6,
2014, to be credible. It is buttressed by the testimony of two witnesses and by a hard
copy of the actual application. There is no evidence that would lead me to believe that
Petitioner is being less than honest about the application date.

Moreover, the weight of the evidence supports my conclusion that Novitas actually
received Petitioner’s application on June 10 or thereabouts. Regulations governing
hearings in cases involving CMS presume that documents that are mailed are received
five days from their mailing date absent proof to the contrary. 42 C.F.R. § 498.22(b)(3).
I see no reason why that presumption should not apply equally to documents that a
prospective enrollee mails to a Medicare contractor. Where a prospective supplier mails
an application to the contractor the presumption is that the contractor receives it.

Evidence offered by CMS does not persuade me that Novitas did not receive timely
Petitioner’s June 6 application. Ms. Kuhn avers only that the contractor searched its
database and was unable to find a record of the June 6 application. That may be, but that
result would be entirely consistent with the contractor mishandling and/or misplacing the
application after receiving it. If the contractor lost the application then, of course, it
would have no record of it in its database.

The June 6 and September 22 applications are identical in all respects. I therefore
conclude that the application that Novitas “subsequently approved,” within the meaning
of 42 C.F.R. § 424.520(d), was the June 6 application. Petitioner began providing
services at his new practice location on August 6. Petitioner’s effective participation date
is August 6, 2014.

/s/
Steve T. Kessel
Administrative Law Judge

